Case 6:20-cv-00660-JDK Document 30-5 Filed 01/01/21 Page 1 of 4 PagelID#: 386

1/1/2021 At Least 140 House Republicans Expected To Challenge Electoral College Result

ELECTION 2020 | Dee 31, 2020, 05:31pm EST | 32,917 views

At Least 14.0 House Republicans
Expected To Challenge Electoral
College Result

Andrew Solender Forbes Staff
Business

Twrite about polities and the Biden transition,

 

TOPLINE As many as 140 Republican House members are expected to object
to certification of President-elect Joe Biden’s Electoral College victory as
part of President Donald Trump’s continued efforts to overturn his

reelection loss.

 

WASHINGTON, DC - DECEMBER 10: House Minority Leader Kevin McCarthy (R-CA), surrounded fellow

 

EXHIBIT E

https://www.forbes.com/sites/andrewsolender/2021/12/31/at-least- 140-house-republicans-expected-to-challenge-electoral-college-result/?sh=4688.., 1/4

 
Case 6:20-cv-00660-JDK Document 30-5 Filed 01/01/21 Page 2 of 4 PagelID #: 387
1/1/2021 At Least 140 House Republicans Expected To Challenge Electoral College Result

© “2 House Republicans tell me they expect as of now that at least 140
Republican Members of the House will on Jan. 6 object to and vote
against the Electoral College results,” tweeted CNN host Jake Tapper on

Thursday,

©» Rep. Denver Riggleman (R-Va.) told Forbes a “staggering number” of his
Republican House colleagues will likely object, adding, "140 certainly

seems possible... I wouldn't be surprised if it were a little higher."

© Riggleman said he initially expected around a hundred objections but that
“pressure [is] being exerted” on House Republicans — as evidenced by

state delegations putting out joint statements vowing to object to the vote.

33

e “Lwould be getting pressure right now,” said Riggleman — who lost
renomination to a right-wing challenger in June — adding that the vote to
object “keeps their base happy, they know it'll keep the conference happy

and they know it’s not gonna win anyway.”

» Rigeleman said there is “not a whole lot of excitement for that vote”
because most of his colleagues don’t believe in the systemic fraud Trump
has alleged, echoing Sen. Ben Sasse, who said, “When we talk in private, I
haven't heard a single Congressional Republican allege that the election

results were fraudulent — not one."

e Just one senator has confirmed they will join the effort: Sen. Josh Hawley
(-Mo.) said Wednesday he plans to object because “some states,

particularly Pennsylvania, failed to follow their own state election laws” —

https://www.forbes.com/sites/andrewsolender/2021/12/31/at-least-140-house-republicans-expected-to-challenge-electoral-college-result/?sh=4688... 2/4

 
1/1/2021

Case 6:20-cv-00660-JDK Document 30-5 Filed 01/01/21 Page 3 of 4 PagelID #: 388

At Least 140 House Republicans Expected To Challenge Electoral College Result
Hawley’s plan to object is in defiance of Senate Majority Leader Mitch
MeConnell, who has instructed members of his caucus not to object to the
electoral college because the eventual vote on whether to sustain objections
would put Republican senators in a difficult position. Hawley was absent
from a call with Republican senators Thursday morning in which McConnell
hoped to challenge him on his position, according to Politico and Axios. Sen.

Pat ‘Toomey (-Pa.) also opposes Hawley’s move.

TANGENT
Just 49 Republican members of Congress have publicly acknowledged Biden
as president-elect — 25 House members and 24 senators, including
McConnell and Toomey. Biden said during an interview with Stephen
Colbert earlier this month that several Republicans called him to ask for

time to recognize his victory because they are in a “tough spot” politically.

BIG NUMBER
9. That's how many objections Biden himself — as President of the Senate —
shut down during certification of Trump’s victory at a joint session of
Congress in 2017. All the objections came from House Democrats alleging
Russian meddling, voter suppression and civil rights violations, but because
none had a senator backing them, Biden repeatedly said the objections

“cannot be entertained” and that there was “no debate.”

KEY BACKGROUND
‘The last time a senator and a House member teamed up to challenge an
electoral college vote was 2005, when Sen. Barbara Boxer and Rep.
Stephanie Tubbs Jones challenged President George W. Bush’s 2004 victory
in Ohio on the basis of civil rights violations. The objections precipitated two
hours of debate in the House and one hour in the Senate before being

rejected by wide margins in both chambers.

 

https://www.forbes.com/sites/andrewsolender/2021/12/31/at-least- 140-house-republicans-expected-to-challenge-electoral-college-result/?sh=4688... 3/4

 
Case 6:20-cv-00660-JDK Document’30-5 Filed 01/01/21 Page 4 of 4 PagelID#: 389
1/1/2021 At Least 140 House Republicans Expected To Challenge Electoral College Result

in debate but will undoubtedly be rejected by the Democrat-controlled
House — and, likely, the Republican-controlled Senate. Thus, certification of

the result will be delayed but not thwarted.

Get Expert Analysis As Breaking News Happens

Sign up for Topline email alerts for breaking news of the day.
Enter e-mail address

You may opt out any time. Terms and Conditions and Privacy Policy

Follow me on Twitter. Send me a secure tip.

e Andrew Solender
aot
Follow

lam a news reporter covering politics and the Biden transition. | have previously
worked for MSNBC and Chronogram Magazine. | attended Vassar College and the

London... Read More

Reprints & Permissions

ADVERTISEMENT

https://www.forbes.com/sites/andrewsolender/2021/12/31/at-least- 140-house-republicans-expected-to-challenge-electoral-college-result/?sh=4688... 4/4

 
